Execution Version

 



 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 15,
2008, is by and among the investors listed on Schedule A hereto (the
“Investors”), and SkyTerra Communications, Inc., a Delaware corporation
(“SkyTerra”). Certain capitalized terms used herein are defined in Section 5
below.

RECITALS:

WHEREAS, pursuant to the Stock Purchase Agreements (the “Stock Purchase
Agreements”), each dated as of September 15, 2008, by and between each of the
Investors and Motient Ventures Holding, Inc. (“Motient”), the Investors are
purchasing from Motient an aggregate of 6,300,000 shares (the “Purchased
Shares”) of non-voting common stock, par value $0.01 per share, of SkyTerra on
the terms and subject to the conditions set forth in the Stock Purchase
Agreements; and

WHEREAS, pursuant to Letter Agreements among SkyTerra and each of the Investors
dated the date hereof (the “Letter Agreement”), SkyTerra has agreed to exchange
all of the Purchased Shares for shares of SkyTerra’s voting common stock, par
value $0.01 per share (the “Voting Common Stock”), on a one-for-one basis (as
appropriately adjusted for any stock split, combination, capital reorganization,
reclassification, stock dividend, stock distribution or similar event declared
or effected after the date hereof) (the “Exchanged Shares”).

WHEREAS, pursuant to the Letter Agreements, SkyTerra has agreed to provide
certain registration rights to the Investors on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the receipt and sufficiency of which
is hereby acknowledged the parties hereto hereby agree as follows:

 

Section 1.

REGISTRATION UNDER THE SECURITIES ACT.

 

1.1

Registration.

(a)    SkyTerra shall use its reasonable best efforts to file with the
Securities and Exchange Commission (the “SEC”) no later than 45 days from the
date hereof (the “Filing Date”), a registration statement covering the resale of
the Registrable Securities held by Holders for offerings to be made on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act (together with
any amendments thereto, and including any documents

 

--------------------------------------------------------------------------------

incorporated by reference therein, the “Shelf Registration Statement”) for the
purpose of registering such Registrable Securities under the Securities Act for
resale by Holders. SkyTerra will cause the Shelf Registration Statement to
comply with the applicable provisions of the Securities Act and the rules and
regulations thereunder, and set forth a plan of distribution that is reasonably
acceptable to the Holders (including the ability to enter into hedging
transactions but such plan of distribution does not need to include an
underwritten offering). SkyTerra shall use its best efforts to have the Shelf
Registration Statement declared effective by the SEC under the Securities Act,
as soon as reasonably possible following the filing of the Shelf Registration
Statement.

(b)    Upon written notice to the Holders, SkyTerra may postpone filing or
effecting the Shelf Registration Statement for a reasonable period of time, but
not exceeding seventy-five (75) days from the receipt of such notice, if (i)
SkyTerra’s Board of Directors (the “Board”) shall determine that effecting the
registration would adversely affect an offering of securities of SkyTerra the
preparation of which had then been commenced, or (ii) SkyTerra is in possession
of material non-public information the disclosure of which would not be in the
best interest of SkyTerra. In order to defer the filing of a Shelf Registration
Statement pursuant to this Section 1.1(b), SkyTerra shall promptly (but in any
event within ten days), upon determining to seek such deferral, deliver to each
Holder a certificate signed by an executive officer of SkyTerra stating that
SkyTerra is deferring such filing pursuant to this Section 1.1(b). A deferral of
the filing of the Shelf Registration Statement pursuant to this Section 1.1(b)
shall be lifted, and the Shelf Registration Statement shall be filed forthwith,
if, in the case of a deferral pursuant to clause (i) of the preceding sentence,
the offering of securities of SkyTerra is abandoned, or in the case of a
deferral pursuant to clause (ii) of the preceding sentence, the material
non-public information has been disclosed. If SkyTerra postpones the filing of
the Shelf Registration Statement, it will promptly notify the Holders in writing
when the events or circumstances permitting such postponement have ended and
will file the Shelf Registration Statement within ten (10) Business Days after
the events or circumstances permitting such postponement have ended, unless
financial statements required for such Shelf Registration Statement are not then
available, then as soon as reasonably practicable thereafter.

(c)    Nothing herein shall prevent SkyTerra from including any SkyTerra
securities held by holders other than the Holders in any Shelf Registration
Statement, including any “Registrable Shares” under the Registration Rights
Agreement among SkyTerra, Harbinger Capital Partners Master Fund I, Ltd.,
Harbinger Capital Partners Special Situations Fund, LP, Harbinger Co-Investment
Fund, L.P. and Harbinger Capital Partners Fund I, L.P. entered into on July 24,
2008, provided that, if the Holders have delivered all information reasonably
requested by SkyTerra pursuant to Section 1.3(b), all of the Registrable
Securities hereunder are included in such Shelf Registration Statement. The
Holders hereby consent to the inclusion of SkyTerra securities held by holders
other than the Holders in any Shelf Registration Statement, including securities
as to which any piggyback registration rights are attributable, provided that,
if the Holder has delivered all information reasonably requested by the Company
pursuant to Section 1.3(b), all of the Registrable Securities hereunder are
included in such Shelf Registration Statement.

 

2

 



 

--------------------------------------------------------------------------------

(d)    SkyTerra shall use its reasonable best efforts to keep the Shelf
Registration Statement effective under the Securities Act (including through the
filing of any required post-effective amendments) until the earliest to occur of
such time as (i) the Holders have sold all of the Registrable Securities
registered thereunder; (ii) the Registrable Securities may be sold without any
limitation or requirement pursuant to Rule 144 under the Securities Act; (iii)
the Registrable Securities have been sold pursuant to Rule 144 under the
Securities Act; or (iv) there are no Registrable Securities outstanding.

(e)    SkyTerra represents and warrants that it currently meets the registrant
eligibility and transaction requirements for the use of Form S-3 for the
registration of the sale of the Exchanged Shares by the Holders. SkyTerra agrees
to use its reasonable best efforts to cause SkyTerra to be eligible to use Form
S-3 (or any similar form) for the registration of securities.

(f)     In the event that the SEC requires SkyTerra, or counsel for SkyTerra in
good faith advises that the SEC would require SkyTerra to reduce the number of
Registrable Securities to be included in a Shelf Registration Statement in order
to allow SkyTerra to rely on Rule 415 under the Securities Act and have such
sales be treated as secondary sales with respect to such Shelf Registration
Statement, then SkyTerra shall be obligated to include in such Shelf
Registration Statement (which may be a subsequent Registration Statement if
SkyTerra needs to withdraw the initial Registration Statement and re-file a new
Registration Statement in order to rely on Rule 415 under the Securities Act and
have such sales be treated as secondary sales) only such limited portion of the
Registrable Securities as the SEC shall permit, allocated pro rata among the
Investors and other holders of SkyTerra securities entitled to be included
therein based on the percentage of such securities owned by them and requested
to be included therein. Any Registrable Securities that are excluded in
accordance with the foregoing terms are hereinafter referred to as “Cut Back
Securities.” To the extent Cut Back Securities exist, as soon as may be
permitted by the SEC, SkyTerra shall be required to file a Shelf Registration
Statement covering the resale of the Cut Back Securities and shall use best
efforts to cause such Registration Statement to be declared effective as
promptly as practicable thereafter.

1.2       Registration Procedures. Subject to the terms and conditions hereof,
SkyTerra shall use its reasonable best efforts to effect the registration and
the disposition of the Registrable Securities in accordance with the intended
method of disposition thereof (which shall not in any case include any
underwritten offering), and pursuant thereto SkyTerra shall:

(a)    subject to the terms set forth in Section 1.1(b) above, prepare and file
with the SEC the Shelf Registration Statement (and any amendments, including any
post-effective amendments or supplements to the Shelf Registration Statement
SkyTerra deems to be necessary) and use its best efforts to cause the Shelf
Registration Statement to become effective as soon as reasonably possible and to
comply with the provisions of the Securities Act applicable to it; provided,
that before filing the Shelf Registration Statement or Prospectus or any
amendments or supplements thereto (other than filings made pursuant to the
Exchange Act or exhibits to such registration statements), SkyTerra shall
furnish to one counsel for the Holders

 

3

 



 

--------------------------------------------------------------------------------

copies of all such documents proposed to be filed, including documents
incorporated by reference in the Shelf Registration Statement, so as to provide
the Holders and their counsel with a reasonable opportunity to review and
comment on such documents, and SkyTerra (i) will make such changes and additions
thereto as reasonably requested by counsel to the Holders prior to filing the
Shelf Registration Statement or amendment thereto or any Prospectus or any
supplement thereto and (ii) if any Holder is a controlling person of SkyTerra,
will include therein material relating to such Holder or the plan of
distribution for the Registrable Securities registered thereunder, furnished to
SkyTerra in writing, which, in the reasonable judgment of the applicable Holder,
should be included;

(b)    promptly furnish to the Holders such number of copies of the Shelf
Registration Statement, each amendment and supplement thereto, the Prospectus
and such other documents as the Holders may reasonably request in order to
facilitate the disposition of the Registrable Securities registered thereunder;
provided, however, that SkyTerra shall have no obligation to furnish copies of a
final Prospectus if the conditions of Rule 172(c) under the Securities Act are
satisfied by SkyTerra and SkyTerra will use its reasonable best efforts to
ensure that Rule 172 is available;

(c)    prepare and file with the SEC as soon as reasonably possible, such
amendments and supplements to the Shelf Registration Statement and the
Prospectus as may be necessary or advisable to keep the Shelf Registration
Statement effective for the time period as specified in Section 1.1 in order to
complete the disposition of the Registrable Securities covered by the Shelf
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the Shelf
Registration Statement during such period in accordance with the intended
methods of disposition thereof as set forth in the Shelf Registration Statement;

(d)    use its reasonable best efforts to register or qualify the Registrable
Securities no later than the time the applicable Registration Statement becomes
effective, under all applicable securities or blue sky laws of such
jurisdictions as the Holders reasonably request and do any and all other acts
and things which may be reasonably necessary or advisable to enable the Holders
to consummate the disposition of the Registrable Securities (in accordance with
the intended methods of disposition thereof as set forth in the Shelf
Registration Statement) in such jurisdictions; provided that SkyTerra shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction;

(e)    promptly notify the Holders, (i) when a Prospectus relating thereto is
required to be delivered under the Securities Act, (ii) when the Shelf
Registration Statement or any post-effective amendment has become effective
under the Securities Act, (iii) of any written request by the SEC for amendments
or supplements to the Shelf Registration Statement or Prospectus, (iv) of the
happening of any event as a result of which the Prospectus contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein, in

 

4

 



 

--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading (whereupon
the Holders shall immediately cease any offers, sales or other distribution of
Registrable Securities registered thereunder), and, subject to 1.3(c), SkyTerra
shall promptly prepare a supplement or amendment to such Prospectus so that, as
thereafter used by the Holders for the resale of the Registrable Securities,
such Prospectus shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (v) of the issuance of
any stop order suspending the effectiveness of the Shelf Registration Statement,
or of any order suspending or preventing the use of any related Prospectus or
suspending the qualification of any of the Registrable Securities included in
the Shelf Registration Statement for sale or distribution in any jurisdiction,
and (vi) of any pending proceeding against SkyTerra before the SEC under Section
8A of the Securities Act in connection with the offering of Registrable
Securities;

(f)     in the event of the issuance of any stop order suspending the
effectiveness of the Shelf Registration Statement, or of any order suspending or
preventing the use of any related Prospectus or suspending the qualification of
any Registrable Securities included in the Shelf Registration Statement for sale
or distribution in any jurisdiction, SkyTerra shall use its reasonable best
efforts to promptly obtain the withdrawal of such order and shall prepare and
file an amended or supplemented Prospectus, if required;

(g)    provide a transfer agent and registrar for all the Registrable Securities
not later than the effective date of the Shelf Registration Statement;

(h)    use its reasonable best efforts to cause the Registrable Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the Holders to complete the disposition of the Registrable Securities covered by
the Registration Statement and comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by the
Shelf Registration Statement during such period in accordance with the intended
methods of disposition by the Holders thereof set forth in the Shelf
Registration Statement;

(i)     make available for inspection by the Holders and any attorney,
accountant or other agent retained by the Holders, at reasonable times and in a
reasonable manner, all pertinent financial and other records, corporate
documents and properties of SkyTerra, and cause SkyTerra’s officers, managers,
employees and independent accountants to supply all information reasonably
requested by the Holders and such attorneys, accountants or agents to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act
in connection with the disposition of the Registrable Securities pursuant to the
Shelf Registration Statement; provided, that the foregoing investigation and
information gathering shall he coordinated on behalf of such parties by one firm
of counsel designated by and on behalf of such parties; and provided, further
unless the disclosure of such information is necessary to avoid or correct a
misstatement or omission in the Shelf Registration Statement or the release of
such information is ordered pursuant to a subpoena or other order from a court
of competent jurisdiction, SkyTerra shall not be required to provide any
information under this subparagraph (i)

 

5

 



 

--------------------------------------------------------------------------------

if (1) SkyTerra believes, after consultation with counsel, that to do so would
cause SkyTerra to forfeit an attorney-client privilege that is applicable to
such information, or (2) if either (A) SkyTerra has requested and been granted
from the SEC confidential treatment of such information contained in any filing
with the SEC or documents provided supplementally or otherwise, or (B) SkyTerra
reasonably determines in good faith that such information is confidential and so
notifies the coordinating firm in writing, unless prior to furnishing any such
information with respect to (1) or (2) the Holder of Registrable Securities
requesting such information agrees to enter into a confidentiality agreement in
customary form and subject to customary exceptions; and provided, further, that
each Holder agrees that it will, upon learning that disclosure of any such
information is sought in a court of competent jurisdiction, give notice to
SkyTerra and allow SkyTerra, at such Holder’s expense, to undertake appropriate
action and to prevent disclosure of the information deemed confidential;

(j)     if requested, make generally available to its stockholders a
consolidated earnings statement (which need not be audited) for the 12 months
beginning after the effective date of such registration statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earning statement under Section 11(a) of
the Securities Act; and

(k)    reasonably cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends (not prior to such sale but
within three days following such sale).

 

1.3

Other Procedural Matters.

(a)    SEC Correspondence. SkyTerra shall make available to the Holders promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by SkyTerra, one copy of the Shelf Registration Statement and any
amendment thereto, each preliminary Prospectus and each amendment or supplement
thereto (other than filings made pursuant to the Exchange Act or exhibits to
such registration statements), each letter written by or on behalf of SkyTerra
to the SEC or the staff of the SEC (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), in each case relating to the Shelf Registration
Statement. SkyTerra will promptly respond to any and all comments received from
the SEC, with a view towards causing the Shelf Registration Statement or any
amendment thereto to be declared effective by the SEC as soon as reasonably
practicable and shall file an acceleration request as soon as reasonably
practicable following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that the Shelf Registration
Statement or any amendment thereto will not be subject to review.

(b)    Each Holder shall furnish SkyTerra with any other information regarding
such Holder and the disposition of the Registrable Securities, including without

 

6

 



 

--------------------------------------------------------------------------------

limitation the plan of distribution of the Registrable Securities, as SkyTerra
reasonably determines, is required to be included in the Shelf Registration
Statement.

(c)    Each Holder agrees that, upon notice from SkyTerra of the happening of
any event as a result of which the Prospectus included in the Shelf Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a “Suspension
Notice”), such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until the Holder is
advised in writing by SkyTerra that the use of the Prospectus may be resumed and
is furnished with a supplemented or amended Prospectus as contemplated by
Section 1.2 hereof; provided, however, that such postponement of sales of
Registrable Securities by the Holders shall not in any event exceed (i) twenty
(20) consecutive days or (ii) forty-five (45) days in the aggregate in any 12
month period. Each Holder agrees to keep confidential the existence of any
Suspension Notice and, if disclosed to the Holders, the facts and circumstances
giving rise thereto. If SkyTerra shall give the Holders any Suspension Notice,
SkyTerra shall extend the period of time during which SkyTerra is required to
maintain the Shelf Registration Statement effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such Suspension Notice to and including the date the Holders are
advised by SkyTerra that the use of the Prospectus may be resumed. In any event,
SkyTerra shall not be entitled to deliver more than a total of two (2)
Suspension Notices in any 12 month period.

(d)    Neither SkyTerra nor the Holders shall permit any officer, manager,
broker or any other person acting on behalf of SkyTerra to use any free writing
Prospectus (as defined in Rule 405 under the Securities Act) in connection with
the Shelf Registration Statement filed pursuant to this Agreement without the
prior written consent of SkyTerra and the Holders.

 

1.4

Expenses.

(a)    Registration Expenses. All Registration Expenses shall be borne by
SkyTerra.

(b)    Selling Expenses. All expenses incident to the Holders’ performance of or
compliance with this Agreement, including, without limitation, all fees and
expenses of counsel for the Holders, fees and expenses of any broker or dealer
discounts or commissions attributable to the disposition of Registrable
Securities, shall be borne solely by the Holders.

 

7

 



 

--------------------------------------------------------------------------------

 

Section 2.

INDEMNIFICATION.

2.1       Indemnification by SkyTerra. SkyTerra agrees to indemnify, to the
extent permitted by law, each Holder, its officers, directors, employees and
Affiliates, and each Person who controls such Holder (within the meaning of the
Securities Act), against all losses, claims, damages, liabilities, and expenses
(including reasonable attorney’s fees and expenses) arising out of, or based on
(i) any untrue or alleged untrue statement of material fact contained or
incorporated by reference in the Shelf Registration Statement or any Prospectus
(including any preliminary Prospectus) forming a part of the Shelf Registration
Statement or any “issuer free writing prospectus” (as defined in Securities Act
Rule 433), or any amendment thereof or supplement thereto; (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; or (iii) any violation or alleged violation by
SkyTerra of the Securities Act, the Exchange Act or applicable “blue sky” laws,
except insofar as the same are made in reliance on and in conformity with any
information furnished in writing to SkyTerra by the Holders expressly for use
therein or by the failure of the Holders to deliver a copy of such registration
statement or Prospectus or any amendments or supplements thereto as required by
law after SkyTerra has furnished the Holders with a sufficient number of copies
of the same.

2.2       Indemnification by the Holder. In connection with the Shelf
Registration Statement in which any Holder is participating, the Holder shall
furnish to SkyTerra in writing such information as SkyTerra reasonably requests
for use in connection with any such Shelf Registration Statement or Prospectus
and, to the extent permitted by law, the Holder shall indemnify SkyTerra, its
directors, officers, employees and Affiliates, and each Person who controls
SkyTerra (within the meaning of the Securities Act), against any losses, claims,
damages, liabilities, and expenses (including reasonable attorneys fees) arising
out of or based on (i) any untrue or alleged untrue statement of material fact
contained in the Shelf Registration Statement, or any Prospectus (including any
preliminary Prospectus) forming a part of the Shelf Registration Statement or
any “issuer free writing prospectus” (as defined in Securities Act Rule 433)
forming a part of the Shelf Registration Statement, or any amendment thereof or
supplement thereto; or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
always, that such indemnification obligations arise only to the extent that any
information so furnished in writing by the Holder contains such untrue statement
or omits a material fact required to be stated therein necessary to make the
statements therein not misleading; and provided, further, however, that the
obligation of the Holder to indemnify SkyTerra hereunder shall be limited to the
net proceeds to the Holder from the sale of the Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

2.3       Indemnification Procedures. Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any Person’s right to indemnification
hereunder to the extent such failure has not prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable

 

8

 



 

--------------------------------------------------------------------------------

judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld or
delayed). An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim shall not be obligated to pay the fees and expenses of
more than one counsel (in addition to local counsel) for all parties indemnified
by such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party there may be one or more legal or equitable
defenses available to such indemnified party that are in addition to or may
conflict with those available to another indemnified party with respect to such
claim. Failure to give prompt written notice shall not release the indemnifying
party from its obligations hereunder.

2.4       Investigation; Contribution. The indemnification provided for under
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director, or controlling Person of such indemnified party and shall survive the
transfer of the Registrable Securities. If the indemnification provided under
Section 2.1 or Section 2.2 of this Agreement is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of any Holder for
contribution pursuant to this Section 2.4 be greater than the amount for which
such Holder would have been liable pursuant to Section 2.2 had indemnification
been available and enforceable.

 

Section 3.

RULE 144 TRANSACTIONS.

SkyTerra shall use reasonable best efforts to file with the SEC, on a timely
basis, all annual, quarterly and other periodic reports required to be filed by
it under Sections 13 and 15(d) of the Exchange Act, and the rules and
regulations thereunder for so long as such disclosure is required to allow sales
of Registrable Securities pursuant to Rule 144 under the Securities Act;
provided, however, that the foregoing shall not be construed to require SkyTerra
to prepare and file periodic reports if it is not required to do so under the
Exchange Act. In the event of any proposed sale by any Holder of Registrable
Securities pursuant to Rule 144 under the Securities Act or otherwise as
provided herein, SkyTerra shall use its reasonable best efforts

 

9

 



 

--------------------------------------------------------------------------------

to cooperate with such Holder so as to enable such sales to be made in
accordance with applicable laws, rules and regulations, the requirements of the
transfer agent of SkyTerra, and the reasonable requirements of the broker
through which the sales are proposed to be executed, and shall, upon written
request, furnish unlegended certificates representing ownership of Registrable
Securities sold thereby, such certificates to be furnished in such numbers and
denominations as such Holder may reasonably request.

 

Section 4.

TRANSFER OF REGISTRATION RIGHTS.

Any Holder may transfer all or any portion of its rights under this Agreement to
any permitted transferee of Registrable Securities (such transferee a
“Transferee”). Any transfer of registration rights pursuant to this Section 4
shall be effective upon receipt by SkyTerra of (i) written notice from such
Holder stating the name and address of any Transferee and identifying the number
of Registrable Securities with respect to which the rights under this Agreement
are being transferred and the nature of the rights so transferred, and (ii) a
written agreement from such Transferee (reasonably acceptable to SkyTerra) to be
bound by the terms of this Agreement.

 

Section 5.

Definitions

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. The term
“control” (including the correlative terms “controls,” “controlled by,” and
“under common control with”) shall mean, with respect to any Person, the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.

“Agreement” has the meaning ascribed to it in the preamble.

“Board” has the meaning ascribed to it in Section 1.1(b) hereof.

“Business Day” means any day other than a Saturday, a Sunday or when commercial
banks in New York, New York are not open for business.

“correspondence” has the meaning ascribed to it in Section 6.9.

“Cut Back Securities” has the meaning ascribed to it in Section 1.1(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any successor statute.

 

10

 



 

--------------------------------------------------------------------------------

“Exchanged Shares” has the meaning ascribed to it in the recitals.

“Filing Date” has the meaning ascribed to it in Section 1.1(a).

“FINRA” means the Financial Industry Regulatory Authority.

“Holders” means the Investors and each other holder of Registrable Securities,
together with their permitted successors and assigns.

“Investors” has the meaning ascribed to it in the preamble.

“Motient” has the meaning ascribed to it in the recitals.

“Person” means any individual, firm, partnership, corporation, trust, joint
venture, limited liability company, association, joint stock company,
unincorporated organization, or any other entity or organization, including a
governmental entity or any department, agency, or political subdivision thereof.

“Prospectus” mean the Prospectus included in the Shelf Registration Statement
and any such Prospectus as amended or supplemented by any Prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities and by all other amendments and supplements to such Prospectus,
including post-effective amendments, and in each case including all material
incorporated by reference therein.

“Purchased Shares” has the meaning ascribed to it in the recitals.

“Registration Expenses” means all expenses incident to SkyTerra’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, fees with respect to filings required to be made with the FINRA, printing
expenses, messenger and delivery and mailing expenses, fees and disbursements of
custodians, SkyTerra’s internal expenses (including without limitation all
salaries and expenses of its officers and employees performing legal or
accounting duties), and fees and disbursements of counsel for SkyTerra and all
independent certified public accountants retained by SkyTerra and other Persons
retained by SkyTerra.

“Registrable Securities” means all Exchanged Shares and any Voting Common Stock
which may be issued or distributed to a holder of Exchanged Shares by way of
stock dividend or stock split or other distribution, recapitalization or
reclassification. Any particular Registrable Securities that are issued shall
cease to be Registrable Securities when (i) a

 

11

 



 

--------------------------------------------------------------------------------

registration statement with respect to the sale by Holders of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of pursuant to such registration statement, (ii) such
securities shall have been sold by Holders thereof pursuant to Rule 144 and/or
Rule 145 (or any successor provision) under the Securities Act, (iii) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by SkyTerra and subsequent disposition of such securities shall not
require registration or qualification of such securities under the Securities
Act, (iv) such securities shall have ceased to be outstanding, or (v) such
securities may be sold without any limitation or requirement pursuant to Rule
144 under the Securities Act.

“SEC” has the meaning ascribed to it in Section 1.1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any successor statute.

“Shelf Registration Statement” has the meaning ascribed to it in Section 1.1(a)
hereof.

“SkyTerra” has the meaning ascribed to it in the preamble.

“Suspension Notice” has the meaning ascribed to it in Section 1.3(c) hereof.

“Transferee” has the meaning ascribed to it in Section 4 hereof.

“Voting Common Stock” has the meaning ascribed to it in the recitals.

 

Section 6.

MISCELLANEOUS.

6.1       Specific Performance. The parties hereto acknowledge and agree that in
the event of any breach of this Agreement, the non-breaching parties would be
irreparably harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted hereunder.

6.2       Amendments and Waivers. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and

 

12

 



 

--------------------------------------------------------------------------------

shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms. No modification,
amendment, or waiver of any provision of this Agreement shall be effective
against any Holder or SkyTerra except by a written agreement signed by the
Holders of a majority of the then-outstanding Registrable Securities and
SkyTerra.

6.3       Successors and Assigns. All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto whether
so expressed or not including, without limitation, any Person which is the
successor to any Holder or SkyTerra.

6.4       Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction or
any foreign, federal, state, county, or local government or any other
governmental, regulatory, or administrative agency or authority to be invalid,
void, unenforceable, or against public policy for any reason, the remainder of
the terms, provisions, covenants, and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired, or
invalidated.

6.5       Entire Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

6.6       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

6.7       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

6.8        Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE VALIDITY
AND PERFORMANCE OF THE TERMS HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OR CHOICE OF LAW. THE PARTIES HERETO HEREBY AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR INDIRECTLY FROM OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN
MANHATTAN IN THE STATE OF NEW YORK. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HERETO CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE
FOREGOING COURTS AND

 

13

 



 

--------------------------------------------------------------------------------

CONSENT THAT ANY PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO EITHER OF
SAID COURTS OR A JUDGE THEREOF MAY BE SERVED INSIDE OR OUTSIDE THE STATE OF NEW
YORK BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN THIS AGREEMENT (AND SERVICE SO MADE SHALL BE DEEMED
COMPLETE FIVE (5) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID) OR BY
PERSONAL SERVICE OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES
OF SAID COURTS. THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

6.9       Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be given in writing and shall be deemed given three business
days after the date sent by certified or registered mail (return receipt
requested), one business day after the date sent by overnight courier or on the
date given by telecopy (with confirmation of receipt) or delivered by hand, to
the party to whom such correspondence is required or permitted to be given
hereunder.

 

To OZ Master Fund, Ltd., OZ Global Special Investments Master Fund, L.P., GPC
LVII, LLC, Gordel Holdings Limited, and OZ Select Master Fund, Ltd.:

 

 

c/o Och-Ziff Capital Management Group

 

9 W. 57th Street, 13th Floor

 

New York, NY 10019

 

Facsimile: (212) 719-7482

 

Attn: General Counsel

To George Haywood IRA Rollover Account Ridge Clearing Cust:

 

c/o Tejas Securities Group, Inc.

8226 Bee Cave Road

 

Austin, TX 78746

 

Facsimile: (512) 330-9791

 

Attn:

Morris D. Weiss

 

 

To Grandview LLC:

 

 

c/o Millennium Management LLC

 

666 Fifth Avenue, 8th Floor

 

New York, NY 10103

 

Facsimile: (212) 841-4141

 

Attn: Terry Feeney / Lisa Halustick

 

 

14

 



 

--------------------------------------------------------------------------------

 

 

To Solus Core Opportunities Master Fund Ltd and Sola Ltd:

 

 

c/o Solus Alternative Asset Management LP

 

430 Park Avenue, 9th Floor

 

New York, NY 10022

 

Facsimile: (212) 284-4338

Attn: Chief Legal Officer

 

 

To SkyTerra Communications, Inc.:

 

 

SkyTerra Communications, Inc.

 

10802 Parkridge Boulevard

 

Reston, Virginia 20191

 

Facsimile: (703) 390-6113

 

Attn:

General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (917) 777-2918

 

Attn:

Gregory A. Fernicola, Esq.

 

15

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

SKYTERRA COMMUNICATIONS, INC.

 

By: _/s/ Scott Macleod________________

 

Name: Scott Macleod

 

Title:

Executive Vice President and

 

Chief Financial Officer

OZ MASTER FUND, LTD.

 

By: _/s/ Joel Frank____________________

 

Name:

Joel Frank

 

Title:

Chief Financial Officer

OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P.

 

By: _/s/ Joel Frank____________________

 

Name: Joel Frank

 

Title: Chief Financial Officer

GPC LVII, LLC

 

By: _/s/ Joel Frank____________________

 

Name: Joel Frank

 

Title: Chief Financial Officer

GORDEL HOLDINGS LIMITED

 

By: _/s/ Joel Frank____________________

 

Name: Joel Frank

 

Title: Chief Financial Officer

 

 

16

 



 

--------------------------------------------------------------------------------

 

OZ SELECT MASTER FUND, LTD.

 

By:_/s/_Joel Frank____________________

 

Name: Joel Frank

 

Title: Chief Financial Officer

GEORGE HAYWOOD IRA ROLLOVER ACCOUNT RIDGE CLEARING CUST

 

By:_/s/_Michael Farley_________________

 

Name: Michael Farley

 

Title: Ridge Clearing Custodian

 

GRANDVIEW LLC

By: Millennium Management LLC

 

By: _/s/ Terry Feeney__________________

 

Name: Terry Feeney

 

Title:

Chief Operating Officer

SOLUS CORE OPPORTUNITIES MASTER FUND LTD

 

By:_/s/ Christopher Pucillo______________

 

Name: Christopher Pucillo

 

Title:

Director

SOLA LTD.

 

By: _/s/ Christopher Pucillo_____________

 

Name: Christopher Pucillo

 

Title:

Director

 

 

17

656375.11-New York Server 3A - MSW

 



 

--------------------------------------------------------------------------------

 

 

 

 

Schedule A

Investors

 

 

1.

OZ Master Fund, Ltd.

 

 

2.

OZ Global Special Investments Master Fund, L.P.

 

 

3.

GPC LVII, LLC

 

 

4.

Gordel Holdings Limited

 

 

5.

OZ Select Master Fund, Ltd.

 

 

6.

George Haywood IRA Rollover Account Ridge Clearing Cust

 

 

7.

Grandview LLC

 

 

8.

Solus Core Opportunities Master Fund Ltd

 

 

9.

Sola Ltd

 

 

18

 



 

 